DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnelli (US 2010/0131147 A1) in view of Secord et al. (US 2015/0234580 A1).
Regarding claim 1, Donnelli discloses a method of monitoring tire pressure of a vehicle (e.g. Abstract & [0014] & Fig. 1), the method comprising: 
positioning, on a reference surface (e.g. [0016, 0023]: terrain or road surface characteristics of a known location), a plurality of inflatable tires that are coupled to a chassis of the vehicle (e.g. Fig. 1); 
after positioning the plurality of inflatable tires on the reference surface, generating, with a sensor coupled to the chassis of the vehicle, a first signal indicative of a tilt of the chassis with respect to the reference surface (e.g. [0016, 0022, 0023]: signal from sensors); and 
determining, with a controller of the vehicle (e.g. [0020]: control modules and data collector 206) based on the first signal indicative of the tilt of the chassis, that at least one of the inflatable tires has an improper air pressure (e.g. [0026]); and 
in response to determining that at least one of the inflatable tires has the improper air pressure, generating with the controller a second signal that indicates that at least one of the inflatable tires has the improper air pressure (e.g. [0058]: displaying the condition data on a display console associated with machine 120a or 120b as shown in Fig. 1).  
Donnelli fails to disclose, but Secord teaches the determining is performed by a controller of the vehicle (e.g. [0014-0019, 0032-0033] & Figs. 1-6B).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Donnelli with the teachings of Secord to have performed the determining by controller of a vehicle instead by a remote controller.  Since determining tilt and/or tire pressure by controller of a vehicle and/or by remote controller is known in the art, it would have been an obvious matter of design choice to use either or both of the controllers to perform the claimed determining step.  The modification would have yielded only predictable result to one skilled in the art. 
Regarding claim 10, Donnelli discloses a vehicle (e.g. Fig. 1: 120a, 120b), comprising: 
a chassis (e.g. Fig. 1); 
a plurality of wheels coupled to the chassis and configured to support the chassis above a reference surface (e.g. Fig. 1); 
a plurality of inflatable tires mounted to the plurality of wheels (e.g. Fig. 1); 
a sensor coupled to the chassis and configured to generate a first signal indicative of a tilt of the chassis with respect to the reference surface (e.g. [0016, 0022, 0023]: signal from sensors); and 
a controller (e.g. [0020]: control modules and data collector 206) configured to determining, based on the first signal indicative of the tilt of the chassis, that at least one of the inflatable tires has an improper air pressure (e.g. [0026]); and 
in response to determining that at least one of the inflatable tires has the improper air pressure, generate a second signal that indicates that at least one of the inflatable tires has the improper air pressure (e.g. [0058]: displaying the condition data on a display console associated with machine 120a or 120b as shown in Fig. 1).  
Donnelli fails to disclose, but Secord teaches the determining is performed by a controller of the vehicle (e.g. [0014-0019, 0032-0033] & Figs. 1-6B).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Donnelli with the teachings of Secord to have performed the determining by controller of a vehicle instead by a remote controller.  Since determining tilt and/or tire pressure by controller of a vehicle and/or by remote controller is known in the art, it would have been an obvious matter of design choice to use either or both of the controllers to perform the claimed determining step.  The modification would have yielded only predictable result to one skilled in the art. 
Regarding claims 2 and 11, Donnelli discloses, in response to a dashboard of the vehicle receiving the second signal, presenting via the dashboard a notification that one of the inflatable tires has the improper air pressure (e.g. [0058]).  
Regarding claims 3 and 12, Secord teaches, receiving, via an input device of the vehicle, a request to check air pressure of the plurality of inflatable tires; and initiating the determining in response to the controller receiving the request (e.g. [0032]: request tire pressure information implies requesting checking tire pressure).  
Regarding claims 4 and 13, Donnelli discloses recalibrate the vehicle to the reference surface; and setting a reference point, via the controller, based on the first signal received from the sensor (e.g. [0048]: calibrate the machine based on previously determined actual pitch and roll so as to set the previously determined actual pitch and roll as the expected pitch and roll).  
Donnelli fails to explicitly disclose the recalibrate is received via a request by an input device of the vehicle; however, Donnelli also disclose an input device of the vehicle (e.g. Fig. 2: 228), and the permissible range of the expected pitch and/or expected roll are established by the user (e.g. [0033, 0052]).  Thus, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention that the user request to recalibrate the received pitch and roll data (i.e. previously determined actual pitch and roll) based on user configured threshold range so as to ensure accuracy of grade determination (e.g. [0052, 0054]).
Regarding claims 5 and 14, Donnelli discloses, determining comprises: comparing the tilt of the chassis as indicated by the first signal to a reference point associated with the reference surface; and determining that one or more of the inflatable tires has the improper air pressure in response to the tilt of the chassis not being within an predetermined range of the reference point (e.g. [0052-0055]).  
Regarding claims 6 and 15, Secord teaches, displaying an alignment of the chassis as indicated by the first signal on a dashboard of vehicle (e.g. Figs. 2A-2B).  
Regarding claims 8 and 17, Donnelli discloses, the controller configured to transmit, via a wireless communication interface of the vehicle, a notification that indicates that at least one of the inflatable tires has the improper air pressure (e.g. [0058]).  
Regarding claims 9 and 18, Donnelli discloses, the controller is configured to transmit, via a wireless communication interface of the vehicle, data that is indicative of the tilt of the chassis as indicated by the first signal of the sensor (e.g. [0058]: tire condition is an indication of the tilt condition).  
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnelli (US 2010/0131147 A1) in view of Secord et al. (US 2015/0234580 A1) as applied to claim 1 above, and further in view of Trostle et al. (US 2016/0318354 A1).
Regarding claims 7 and 16, Donnelli and Secord in combination fails to disclose, but Trostle teaches, in response to determining that at least one of the inflatable tires has the improper air pressure, generating a control signal with the controller that causes a compressor of the vehicle to inflate one or more of the plurality of inflatable tires (e.g. [0015, 0035]).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Donnelli and Secord with the teachings of Trostle to include a compressor for inflating a flat tire so as to ensure reliable and safety operation of a vehicle.
Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to claims 1-4, 6 and 9 on pages 7-9 that the combination of Donnelli and Secord does not teach or disclose the claimed invention because there is no indication that the Secord computing device 100 determines the tire pressure from the pitch and roll information, the examiner disagrees with the argument.  
First of all, it is not Secord alone disclose the claimed invention.  The claimed invention as recited in claims 1-4, 6 and 9 are disclosed by combination of Donnelli and Secord.  Argument merely arguing one reference does not teach the claimed invention does not deem persuasive.  
Second, Donnelli at least in paragraphs [0016, 0022, 0023, 0026] (as explained in rejections previously) disclose it is known to determine tire pressure of a vehicle from pitch and roll information of the vehicle.  Donnelli fails to disclose that the determination was by computing device of the vehicle.  Secord is further cited to teach a computing device (e.g. Fig. 1: 100 & 115 together) of a vehicle is capable of determining tire pressure of the vehicle, and pitch and roll information of the vehicle. Second at least in [0016] teaches computing device 100 is coupled to vehicle systems 115.  Thus, computing 100 and vehicle systems 115 together are considered as the claimed controller of the vehicle.
Third, Secord is mainly cited to teach it is well-known to utilize computing device of a vehicle to determine tire pressure and pitch and roll information.  It would have been obvious to one skilled in the art that the determining of tire pressure and pitch and roll information could have been done within controller of the vehicle (instead of remote controller) in view of teachings of Secord. Whether or not Secord teaches determining tire pressure based on pitch and roll information is irrelevant to the modification, since Donnelli is capable of performing the claimed feature.
In response to applicant’s argument with respect to claim 5, the examiner disagrees with the argument based on the following reason(s):
First, all the parts of a vehicle are relatively fixed to its chassis and chassis corresponds to the base of a vehicle; thus, pitch and roll of the chassis are the closest option for determining pitch and roll of a vehicle.
Second, Donnelli at least in paragraph [0023] discloses the pitch and roll sensor 202 may be configured to monitor a parameter from which the pitch and roll of machines 120a, 120b may be calculated or derived.  Thus, the sensor could be placed in any location so long it would provide pitch and roll information of the vehicle.  And, it would have been obvious to one skilled in the art to determine a pitch and roll of a vehicle from its chassis since it is the base of the vehicle and it would provide the most accurate result.
In response to applicant’s argument with respect to claim 8, the examiner disagrees with the argument since the rejection is based on combination of Donnelli and Secord (not only Donnelli or Secord).  In view of the combination of Donnelli and Secord, one skilled in the art would have utilized controller of a vehicle to determine tire pressure based on pitch and roll and information.  Thus, the alert would have been transmitted from the vehicle instead of from a remote system.
In addition, claims 7 and 10-18 are unpatentable at least in view of the foregoing reasons and rejections set forth in the current Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688